

117 HRES 525 IH: Expressing support for the designation of Journeyman Lineworkers Recognition Day.
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 525IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Ms. Sánchez (for herself, Mr. McKinley, Mr. Norcross, Mr. Vicente Gonzalez of Texas, Mr. Vargas, Mr. García of Illinois, Mr. Costa, Mr. Horsford, Ms. Barragán, Mr. Rogers of Alabama, Mr. Kim of New Jersey, Mr. Duncan, Ms. Roybal-Allard, Mr. Gallego, Mr. Krishnamoorthi, Mr. Brooks, Mrs. Kirkpatrick, Mr. Huffman, Mrs. Axne, Mr. Higgins of New York, Mr. Smith of Washington, Mr. LaMalfa, Mr. Armstrong, Mr. Larsen of Washington, Ms. Strickland, Ms. Lee of California, Mrs. Murphy of Florida, Ms. Sewell, Mr. Pappas, Mr. Panetta, Mr. Kildee, Ms. Clarke of New York, Mr. Brown, Mr. Connolly, Ms. Norton, Ms. Wilson of Florida, Ms. Bass, Mr. Case, Ms. Stevens, Ms. Spanberger, Mr. Gottheimer, Mr. Tonko, Mr. Levin of Michigan, Mr. Trone, Mr. Aderholt, Mr. Schrader, Mr. Ruiz, Mr. Carl, Mr. Carbajal, Mr. Valadao, Mrs. Beatty, Mr. Carson, Mrs. Carolyn B. Maloney of New York, Mrs. Dingell, Mr. Johnson of Ohio, Mr. Cicilline, Ms. Kaptur, Mr. Soto, Mr. Cárdenas, Mr. Correa, Mr. Fitzpatrick, Mr. Kind, Mr. Butterfield, Ms. Schakowsky, Mr. Danny K. Davis of Illinois, Mr. Peters, Miss Rice of New York, Mr. Sires, Ms. Escobar, Ms. Garcia of Texas, Mr. Gomez, Ms. Titus, Mr. O'Halleran, Mrs. Napolitano, Mr. Pocan, Ms. Wild, Ms. Brownley, Mr. Michael F. Doyle of Pennsylvania, Mrs. Trahan, Ms. Eshoo, Mr. Espaillat, Mr. Grijalva, Mr. Crist, Mr. Moore of Alabama, Mr. Takano, Mr. Casten, Mr. Torres of New York, Ms. Craig, Ms. McCollum, Ms. Meng, Mr. Cohen, Mr. Palmer, Mr. David Scott of Georgia, Mr. DeFazio, Mr. Bucshon, Ms. Leger Fernandez, Mr. Rush, Mrs. Torres of California, Mrs. Lee of Nevada, Mr. Lamb, Mr. Morelle, Mr. Lawson of Florida, Mr. Ruppersberger, Ms. Adams, Mr. Stanton, Mr. Garamendi, Ms. Clark of Massachusetts, Mr. Pallone, Mr. Delgado, Mr. McEachin, Mr. Bishop of Georgia, Mr. Suozzi, Mr. Amodei, Mr. Thompson of Mississippi, Ms. Stansbury, Mr. Kelly of Mississippi, Ms. Newman, Mr. Vela, Mr. Stauber, Ms. Bonamici, Ms. Cheney, Mrs. Lawrence, Mr. Himes, Ms. Jacobs of California, Mr. Ryan, Mr. Rodney Davis of Illinois, Mr. McNerney, Ms. Blunt Rochester, Ms. Slotkin, Mr. Curtis, Ms. Velázquez, and Mr. Cooper) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of Journeyman Lineworkers Recognition Day.Whereas journeyman lineworkers provide a vital service on a daily basis;Whereas journeyman lineworkers put their lives on the line every day to assure safe and reliable power for the American people;Whereas journeyman lineworkers work at heights and in close proximity to energized electric lines;Whereas journeyman lineworkers continue to provide valuable and heroic services during major national and regional disasters such as hurricanes, wildfires, tornadoes, and pandemics, along with working extremely long hours under dangerous conditions to restore power;Whereas Henry Miller, the first elected president of the International Brotherhood of Electrical Workers, was killed on July 10, 1896, at just 38 years old;Whereas Henry Miller died of injuries sustained while troubleshooting an electrical outage; andWhereas there should be a day to honor those industry first responders who have given their lives in the line of duty along with those who provide skillful service in times of local or national crisis: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Journeyman Lineworkers Recognition Day;(2)honors and recognizes the contributions of the countless individuals who often place themselves in harm’s way to serve their communities; and(3)encourages the people of the United States to observe Journeyman Lineworkers Recognition Day with appropriate reflection.